                 IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MISSOURI

ANGELA HAYNES                               )
    Plaintiff                               )
                                            )
VS.                                         )     Case No. 6:20-cv-3408
                                            )
EDP ENTERPRISES, INC.                       )
     Defendant                              )     JURY TRIAL DEMANDED

                                    COMPLAINT

PLAINTIFF, by counsel, sets forth her Complaint against Defendant as follows:

   1. This cause of action is brought pursuant to Title VII of the Civil Rights Act of
      1964.

   2. The events giving rise to this cause of action occurred within the jurisdiction
      of the Western District of Missouri.

   3. Plaintiff was an employee of Defendant in Pulaski County, Missouri between
      2015 and 2020.

   4. Plaintiff’s race is Caucasian.

   5. Plaintiff’s national origin is Brazilian.

   6. In or about May 2019 Plaintiff reported to her superior Kevin Brooks that she
      believed she was being the target of harassment based on her race and national
      origin.

   7. In response to Plaintiff’s complaints, Defendant, via its agents engaged in a
      course of retaliation against Plaintiff, including:

         a. Unwarranted write-ups and disciplinary actions,

         b. Suspension from her employment,

         c. Transfer to less-desirable assignments.

   8. As a result of the harassment and retaliation, Plaintiff has suffered lost wages
      and severe mental and emotional distress.

   9. Defendant’s actions were willful and made with malice or reckless indifference.

   10. Plaintiff filed a Charge of Discrimination with the EEOC in January 2020. A



        Case 6:20-cv-03408-MDH Document 1 Filed 12/17/20 Page 1 of 2
      true and accurate copy is attached hereto as Exhibit 1 and incorporated herein
      by reference.

   11. On September 25, 2020 the EEOC issued Plaintiff a Notice of Right to Sue. A
       true and accurate copy is attached hereto as Exhibit 2 and incorporated herein
       by reference.

WHEREFORE Plaintiff prays the Court for judgment against Defendant for
Plaintiff’s damages, including lost wages, emotional distress, punitive damages,
attorney fees, costs, and such other relief as is just and proper.


                                    LAMPERT LAW OFFICE, LLC

                                    By:/s/ Raymond Lampert_________
                                      Raymond Lampert, #57567
                                      2847 S. Ingram Mill Rd., Ste A-100
                                      Springfield, MO 65804
                                      Phone: (417) 886-3330
                                      Fax: (417) 886-8186
                                      ray@lampertlaw.net
                                      Attorney for Plaintiff




        Case 6:20-cv-03408-MDH Document 1 Filed 12/17/20 Page 2 of 2
